


EXHIBIT 10.72
CLIFFS NATURAL RESOURCES INC. 2012 INCENTIVE EQUITY PLAN


PERFORMANCE SHARE AWARD MEMORANDUM








 
 
 
 
Employee:
 
PARTICIPANT NAME
 
 


Date of Grant:
 


GRANT DATE
 
 
Number of Shares Subject to Award:
 
SHARES GRANTED
 
 
Incentive Period:
 
 
January 1, 2013 – December 31, 2015


Date Vested:
December 31, 2015
 






 
 
 
 
 
 
 
 
 



Additional terms and conditions of your Award are included in the Performance
Share Award Agreement. As a condition to your receipt of Shares, you must log on
to Fidelity’s website at www.netbenefits.fidelity.com and accept the terms and
conditions of this Award within 90 calendar days of your Date of Grant. If you
do not accept the terms and conditions of this Award within such time at
www.netbenefits.fidelity.com, this Award may be forfeited and immediately
terminate.
Note: Article 3.1 of the Employee Performance Share Award Agreement contains
provisions that restrict your activities. These provisions apply to you and, by
accepting this Award, you agree to be bound by these restrictions.
 

1

--------------------------------------------------------------------------------






CLIFFS NATURAL RESOURCES INC. 2012 INCENTIVE EQUITY PLAN


Performance Share Award Agreement




This Performance Share Award Agreement (the “Agreement”) is between Cliffs
Natural Resources Inc., an Ohio corporation (the “Company”), and you, the person
named in the Award Memorandum (the "Participant") who is an employee of the
Company or Subsidiary of the Company. For purposes of this Agreement, “Employer”
means the entity (the Company or Subsidiary) that employs Participant on the
applicable date. This Agreement is effective as of the Date of Grant set forth
in the Award Memorandum.
The Company wishes to award to Participant Performance Shares representing the
opportunity to earn shares of the Company’s common stock, $.125 par value (the
“Shares”), subject to the terms and conditions set forth in this Agreement, in
order to carry out the purpose of the Cliffs Natural Resources Inc. 2012
Incentive Equity Plan (the “Plan”). All capitalized terms not defined in this
Agreement shall have the same meaning as set forth in the Plan. See Article 1 of
the Plan for a list of defined terms.
In the event of a conflict between the terms of this Agreement, the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.
ARTICLE 1.
Definitions
All terms used herein with initial capital letters shall have the meanings
assigned to them in the Plan and the following additional terms, when used
herein with initial capital letters, shall have the following meanings:


1.1    "Incentive Period" shall be the time period as set forth in the
Performance Share Award Memorandum.


1.2    “Market Value Price” shall mean the latest available closing price of a
Share of the Company or the latest available closing price per share of a common
share of each of the entities in the Peer Group, as the case may be, on the New
York Stock Exchange or other recognized market if the stock does not trade on
the New York Stock Exchange at the relevant time.
1.3    “Peer Group” shall mean the group of companies, as more particularly set
forth on attached Exhibit A, against which the Relative Total Shareholder Return
of the Company is measured over the Incentive Period.


1.4    “Performance Objectives” shall mean for the Incentive Period the
predetermined objectives of the Company with respect to the Relative Total
Shareholder Return goal established by the Committee and reported to the Board,
as more particularly set forth on attached Exhibit B.


1.5    “Performance Shares Earned” shall mean the number of Shares of the
Company (or cash equivalent) earned by a Participant following the conclusion of
an Incentive Period in

2

--------------------------------------------------------------------------------




which one or more of Company Performance Objectives was met at the “Threshold”
level or a higher level, as determined under Section 2.3.


1.6    “Relative Total Shareholder Return” shall mean for the Incentive Period
the Total Shareholder Return of the Company compared to the Total Shareholder
Return of the Peer Group, as more particularly set forth on attached Exhibit C.


1.7     “Share Ownership Guidelines” shall mean the Cliffs Natural Resources
Inc. Directors’ and Officers’ Share Ownership Guidelines, as amended from time
to time, which encourage such Directors and Officers to hold a meaningful stake
in the Company.


1.8     “Total Shareholder Return” or “TSR” shall mean for the Incentive Period
the cumulative return to shareholders of the Company and to the shareholders of
each of the entities in the Peer Group during the Incentive Period, measured by
the change in Market Value Price per share of a Share of the Company plus
dividends (or other distributions, excluding franking credits) reinvested over
the Incentive Period and the change in the Market Value Price per share of the
common share of each of the entities in the Peer Group plus dividends (or other
distributions, excluding franking credits) reinvested over the Incentive Period,
determined on the last business day of the Incentive Period compared to a base
measured by the average Market Value Price per share of a Share of the Company
and of a common share of each of the entities in the Peer Group on the last
business day of the year immediately preceding the Incentive Period. Dividends
(or other distributions, excluding franking credits) per share are assumed to be
reinvested in the applicable stock on the last business day of the quarter
during which they are paid at the then Market Value Price per share, resulting
in a fractionally higher number of shares owned at the market price.


ARTICLE 2.
Grant and Terms of Performance Shares


2.1    Grant of Performance Shares. Pursuant to the Plan, the Company, by action
of the Committee, has granted to Participant the number of Performance Shares as
specified in the Award Memorandum, with dividend equivalents, effective as of
the Date of Grant.


2.2    Issuance of Performance Shares. The Performance Shares covered by this
Agreement and these terms and conditions shall only result in the issuance of
Shares (or cash or a combination of Shares and cash, as decided by the Committee
in its sole discretion), if at all, only after the completion of the Incentive
Period and only if such Performance Shares are earned as provided in Section
2.3.


2.3    Performance Shares Earned. Performance Shares Earned, if any, shall be
based upon the degree of achievement of the Company Performance Objectives, all
as more particularly set forth in Exhibit B, with actual Performance Shares
Earned interpolated between the performance levels shown on Exhibit B, as
determined and certified by the Committee as of the end of the Incentive Period.
In no event, shall any Performance Shares be earned with respect to achievement
by the Company in excess of the allowable maximum as established under the
Performance Objectives.


2.4    Calculation of Payout of Performance Shares. Subject to Section 2.6, the
Performance Shares granted shall become Performance Shares Earned based on the
degree of

3

--------------------------------------------------------------------------------




achievement of the Performance Objectives established for the Incentive Period.
The percentage level of achievement determined for the Performance Objective
shall be multiplied by the number of Performance Shares granted to determine the
actual number of Performance Shares Earned, rounded down to the nearest whole
Performance Share. The calculation as to whether the Company has met or exceeded
the Performance Objectives shall be determined and certified by the Committee in
accordance with the Grant and these terms and conditions.


2.5    Payment of Performance Shares.


(a)    The Payment of Performance Shares Earned shall be made in the form of
Shares (or cash or a combination of Shares and cash, as decided by the Committee
in its sole discretion), and shall be paid after the determination and
certification by the Committee of the level of attainment of the Performance
Objectives (the calculation of which shall have been previously reviewed by an
independent accounting professional), but in any event no later than 2 ½ months
after the end of the Incentive Period. In the event that all or any portion of
the Performance Shares Earned shall be paid in cash, the cash equivalent of one
Performance Share Earned shall be equal to the Fair Market Value of the one
share of common stock of the Company on the last trading day of the Incentive
Period. Notwithstanding the foregoing, no Performance Shares granted hereunder
may be paid in cash in lieu of Shares to any Participant who is subject to the
Share Ownership Guidelines unless and until such Participant is either in
compliance with, or no longer subject to, such Share Ownership Guidelines;
provided, however, that the Committee may withhold Shares to the extent
necessary to satisfy income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related item withholding requirements, as
described in Section 5.3. In addition, the Committee may restrict 50% of the
Shares to be issued in satisfaction of the total Performance Shares Earned,
before income tax withholding, so that they cannot be sold by Participant unless
immediately after such sale the Participant is in compliance with the Share
Ownership Guidelines that are applicable to the Participant at the time of sale.


(b)    Any payment of Performance Shares Earned to a deceased Participant shall
be paid to the estate of the Participant, unless the Participant files a
completed Designation of Death Beneficiary with the Company in accordance with
its procedures.


(c)    Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Performance Shares Earned to the Participant. The
Performance Shares covered by the Grant and these terms and conditions that have
not yet been earned as Performance Shares Earned, and any interests of the
Participant with respect thereto, are not transferable other than pursuant to
the laws of descent and distribution, or in accordance with Section 2.5(b).


2.6        Death, Disability, Retirement, or Other.


(a)    With respect to Performance Shares granted to a Participant whose
employment is terminated because of the Participant’s death or Disability, the
Participant shall vest 100% at target performance level in the Performance
Shares so granted and shall be paid at the time specified in Section 2.5(a),
regardless of the actual degree of achievement otherwise calculated in
accordance with Section 2.4. All payments due hereunder because of a termination
of employment due to death or Disability will be paid at the end of the
applicable Incentive Period, as set forth in the Performance Share Award
Memorandum, and in accordance with the principles set forth in Section 2.5(a).
Payment will not be accelerated upon the Participant's death or Disability.

4

--------------------------------------------------------------------------------




If employment is terminated because of Retirement or terminated by the Company
without Cause, the Participant shall receive at the time specified in Section
2.5(a) as Performance Shares Earned the number of Performance Shares as is
determined after the end of the Incentive Period under Sections 2.3 and 2.4,
prorated based upon the number of full months between the Date of Grant and the
date the Participant ceased to be employed by the Company compared to the number
of months in the Incentive Period. All prorated payments due hereunder because
of a termination because of Retirement or termination by the Company without
Cause will be paid at the end of the applicable Incentive Period, as set forth
in the Performance Share Award Memorandum, and in accordance with the principles
set forth in Section 2.5(a). Payment will not be accelerated upon the
Participant's Retirement or termination without Cause.


(b)    In the event a Participant voluntarily terminates employment prior to the
end of the Incentive Period or is terminated by the Company with Cause prior to
the date of payment of Performance Shares Earned, the Participant shall forfeit
all rights to any Performance Shares that would have been earned under the
Agreement.


ARTICLE 3.
Other Terms and Conditions


3.1    Non-Compete and Confidentiality.


(a)    A Participant shall not render services for any organization or engage
directly or indirectly in any business that is a competitor of the Company or
any Affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any Affiliate of the Company or distribute any secret or confidential
information belonging to the Company or any Affiliate of the Company.


(b)    Failure to comply with subsection (a) above will cause a Participant to
forfeit the right to Performance Shares and require the Participant to reimburse
the Company for the taxable income received on Performance Shares that become
payable to the Participant.


3.2    Change in Control. In the event a Change in Control occurs, all
Performance Shares granted to a Participant for Incentive Periods which have not
ended before the Change in Control shall, notwithstanding any preceding
provisions of this Agreement and conditions to the contrary, immediately become
Performance Shares Earned at target performance level on a one-to-one basis
regardless of the actual achievement of the Performance Objectives. All
Performance Shares, if any, granted to a Participant for an Incentive Period
which ended before the Change in Control, and which have not been paid in
accordance with Section 2.5, will be deemed to be Performance Shares Earned to
the extent and only to the extent that they became Performance Shares Earned as
of the end of the Incentive Period based upon the Performance Objectives for the
Incentive Period. The value of all Performance Shares Earned, including ones for
Incentive Periods which have already ended, shall be paid in cash based on the
Fair Market Value of the Shares determined on the date the Change in Control
occurs. All payments with respect to Performance Shares shall be made within 10
days of the Change in Control.


ARTICLE 4.
Acknowledgements



5

--------------------------------------------------------------------------------




4.1    Acknowledgments. In accepting the Award, Participant acknowledges,
understands and agrees to the following:


(a)    The Plan is established voluntarily by the Company, it is discretionary
in     nature and it may be modified, amended, suspended or terminated by the
    Company at any time, to the extent permitted by the Plan;


(b)
The grant of the Performance Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Shares, or benefits in lieu of Performance Shares, even if Performance Shares
have been granted in the past;



(c)
All decisions with respect to future Performance Shares or other grants, if any,
will be at the sole discretion of the Company;



(d)
The Participant’s participation in the Plan is voluntary;



(e)
The Performance Share award and Participant’s participation in the Plan shall
not create a right to employment or be interpreted as forming an employment or
services contract with the Company or any Subsidiary and shall not interfere
with the ability of the Company, or any Subsidiary, as applicable, to terminate
the Participant’s employment or service relationship (if any);



(f)
The future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



(g)
No claim or entitlement to compensation or damages shall arise from forfeiture
of any Performance Shares resulting from the Participant ceasing to provide
employment or other services to the Company or a Subsidiary (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), and in consideration of the grant
of the Performance Shares to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company or any of its Subsidiaries, and the Participant waives his or her
ability, if any, to bring any such claim, and releases the Company and its
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim;



(h)
Neither the Plan nor the Performance Shares shall be construed to create an
employment relationship where any employment relationship did not otherwise
already exist;



(i)
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s


6

--------------------------------------------------------------------------------




participation in the Plan, or the Participant’s acquisition or sale of the
underlying Shares. The Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Performance
Shares;


(j)
The Performance Shares and the Shares subject to the Restricted Share Units, and
the income and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments; and



(k)
The Company reserves the right to impose other requirements on participation in
the Performance Shares and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or other applicable rules or facilitate the administration of the
Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.



ARTICLE 5.
General Provisions


5.1    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Agreement and these terms and
conditions, the Company shall not be obligated to issue any Shares pursuant to
the Agreement and these terms and conditions if the issuance or payment thereof
would result in a violation of any such law; provided, however, that the Shares
will be issued at the earliest date at which the Company reasonably anticipates
that the issuance of the Shares will not cause such violation.


5.2    Dividend Equivalents. During the period beginning on the Date of Grant
and ending on the date that Performance Shares are paid in accordance with
Section 2.5, the Participant will be entitled to dividend equivalents on
Performance Shares Earned equal to the cash dividend or distribution that would
have been paid on the Performance Shares Earned had the Performance Shares
Earned been an issued and outstanding Share on the record date for the dividend
or distribution. Such accrued dividend equivalents (i) will vest and become
payable upon the same terms and at the same time of settlement as the
Performance Shares to which they relate, and (ii) will be denominated and
payable solely in cash.


5.3    Withholding Taxes. The provisions of Article 18.3 of the Plan shall apply
to the extent that the Company or Subsidiary is required to withhold income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant’s participation in the Plan in
connection with the Participant’s Performance Shares (or dividend equivalents,
if any), unless as otherwise specified in the Appendix to this Agreement,
including, without limitation, any tax liability associated with the grant or
vesting of the Performance Shares or sale of the underlying Shares (the “Tax
Liability”). These requirements may change from time to time as laws or
interpretations change. Regardless of the Company or Subsidiaries' actions in

7

--------------------------------------------------------------------------------




this regard, the Participant hereby acknowledges and agrees that the Tax
Liability shall be the Participant’s sole responsibility and liability. The
Participant acknowledges that the Company’s obligation to issue or deliver
Shares or pay cash shall be subject to satisfaction of the Tax Liability. Unless
otherwise determined by the Company, withholding obligations shall be satisfied
by having the Company or one if its Subsidiaries withhold all or a portion of
any Shares that otherwise would be issued or cash payable to the Participant
upon settlement of the vested Performance Shares; provided that amounts withheld
shall not exceed the amount necessary to satisfy the Company’s tax withholding
obligations. Such withheld Shares shall be valued based on the Fair Market Value
as of the date the withholding obligations are satisfied. The Company or one of
its Subsidiaries may also satisfy the Tax Liability by deduction from the
Participant’s wages or other cash compensation paid to the Participant. If the
Company does not elect to have withholding obligations satisfied by either
withholding Shares, from the cash payable, or by deduction from the
Participant's wages or other compensation paid to the Participant, the
Participant agrees to pay the Company or Subsidiary the amount of the Tax
Liability in cash (or by check) as directed by the Company or Subsidiary.


5.4    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have separated from
service with the Company, by reason of the transfer of his employment among the
Company or Subsidiaries or an approved leave of absence, unless otherwise
indicated in the Plan.


5.5    Relation to Other Benefits. Any economic or other benefit to the
Participant under the Agreement and these terms and conditions or the Plan shall
not be taken into account in determining any benefits to which the Participant
may be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or Subsidiary.


5.6    These Terms and Conditions Subject to Plan. The Performance Shares
granted under the Agreement and all of the terms and conditions hereof are
subject to all of the terms and conditions of the Plan, a copy of which is
available upon request.


5.7    Transferability. Except as otherwise provided in the Plan, the
Performance Shares are non-transferable and any attempts to assign, pledge,
hypothecate or otherwise alienate or encumber (whether by law or otherwise) any
Performance Shares shall be null and void.


5.8    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Performance Share
award materials by and among, as applicable, the Company or Subsidiaries for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.


Participant understands that the Company or Subsidiary may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any Shares of
stock or directorships held in the Company, details of all Performance Shares or
any other entitlement to Shares awarded, canceled, exercised, vested,

8

--------------------------------------------------------------------------------




unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).


Participant understands that Data will be transferred to the Company’s broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients’ use of the Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than Participant’s country. Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. Participant
authorizes the Company, the Company’s broker and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participants’ participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands if he or she resides outside the United States, he
or she may, at any time, view their respective Data, request additional
information about the storage and processing of their Data, require any
necessary amendments to their Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant's consent is
that the Company would not be able to grant Performance Shares or other equity
awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.


5.9    Amendments. This Agreement can be amended at any time by the Committee.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. Except for amendments
necessary to bring this Agreement into compliance with current law including
Internal Revenue Code Section 409A, no amendment to this Agreement shall
materially and adversely affect the rights of the Participant without the
Participant’s written consent.


5.10    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


5.11    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Performance Shares by electronic means. By
accepting this Award of Performance Shares, the Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.



9

--------------------------------------------------------------------------------




5.12    Appendix to Agreement. Notwithstanding any provisions of this Agreement
to the contrary, the Performance Shares shall be subject to such special terms
and conditions for the Participant's country of residence (and country of
employment, if different), as are set forth in the appendix to this Agreement
(the “Appendix”). Further, if the Participant transfers residency and/or
employment to another country, any special terms and conditions for such country
will apply to the Performance Shares to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
operation and administration of the Performance Shares and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate a transfer). In all circumstances, the Appendix shall
constitute part of this Agreement.


5.13    Headings. Headings are given to the Articles of this Agreement solely as
a convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of this Agreement
or any provision hereof.


5.14    Governing Law. This Agreement is governed by, and subject to, the laws
of the State of Ohio, without regard to the conflict of law provisions, as
provided in the Plan.


[Acceptance Page Contained in Exhibit D]

10

--------------------------------------------------------------------------------








EXHIBITS




Exhibit A        Peer Group
Exhibit B        Performance Objectives
Exhibit C        Relative Total Shareholder Return
Exhibit D        Electronic Acceptance

11

--------------------------------------------------------------------------------




Exhibit A
PEER GROUP
(2013 – 2015)
The Peer Group will be the constituents as defined by the SPDR Metals and Mining
ETF Index on the last day of trading of the Incentive Period. Any constituent
that underwent a restructuring or similar structural change or event resulting
in a significant distortion of performance results for the Incentive Period will
be excluded from the Peer Group, where applicable.
    
The value of the stock of a Peer Group company will be determined in accordance
with the following:


1.
If the stock is listed on an exchange in the U.S. or Canada, then the value on
such exchange will be used;



2.
Otherwise, if the stock is traded in the U.S. as an American Depositary Receipt,
then the value of the ADR will be used; or



3.
Otherwise, the value on the exchange in the country where the company is
headquartered will be used.




12

--------------------------------------------------------------------------------




Exhibit B
PERFORMANCE OBJECTIVES
(2013 – 2015)
The Performance Objective of the Company is based on Relative Total Shareholder
Return (share price plus reinvested dividends) over the three-year Incentive
Period from January 1, 2013 to December 31, 2015. Achievement of the Relative
Total Shareholder Return objective shall be determined by the Total Shareholder
Return of the Company relative to the Peer Group, interpolating where necessary.
Achievement shall be determined against the scale set forth in the Table Below:
 
Performance Level
Performance Factor
Threshold
Target
Maximum
 
 
 
 
Relative TSR
35th percentile
55th percentile
75th percentile
Payout For Relative TSR
50%
100%
200%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


13

--------------------------------------------------------------------------------




Exhibit C
RELATIVE TOTAL SHAREHOLDER RETURN
(2013 – 2015)
Relative Total Shareholder Return for the Incentive Period is calculated as
follows:
1.
The Total Shareholder Return as defined in Section 1.8 of these terms and
conditions for the Incentive Period for the Company shall be compared to the
Total Shareholder Return for each of the entities within the Peer Group for the
Incentive Period. The results shall be ranked to determine the Company’s
Relative Total Shareholder Return percentile ranking compared to the Peer Group.

2.
The Company’s Relative Total Shareholder Return for the Incentive Period shall
be compared to the Relative Total Shareholder Return Performance target range
established for the Incentive Period.

3.
The Relative Total Shareholder Return performance target range has been
established for the 2013 - 2015 Incentive Period as follows:



Performance Level
 
2013 2015
Relative Total Shareholder Return
Percentile Ranking
 
 
 
Maximum
 
75th Percentile
Target
 
55th Percentile
Threshold
 
35th Percentile




14

--------------------------------------------------------------------------------






Exhibit D
ELECTRONIC ACCEPTANCE
Acceptance by Participant
By selecting the “Accept Grant” box on the website of the Company’s
administrative agent, the Participant acknowledges acceptance of, and consents
to be bound by, the Plan and this Agreement and any other rules, agreements or
other terms and conditions incorporated herein by reference.
IF I FAIL TO ACKNOWLEDGE ACCEPTANCE OF THE AWARD WITHIN NINETY (90) DAYS OF THE
DATE OF GRANT SET FORTH IN THE AGREEMENT, THE COMPANY MAY DETERMINE THAT THIS
AWARD HAS BEEN FORFEITED.
PARTICIPANT NAME
 
ACCEPTANCE DATE
Participant Name
 
Date
ELECTRONIC SIGNATURE
 
 
Participant Signature
 
 




15

--------------------------------------------------------------------------------






APPENDIX FOR NON-U.S. PARTICIPANTS
ADDITIONAL TERMS AND CONDITIONS TO AGREEMENT


This Appendix includes the following additional terms and conditions that govern
the Participant’s Performance Share Award for all Participants that reside
and/or work outside of the United States.


Notifications
This Appendix also includes notifications regarding exchange controls and other
regulatory issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information herein is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2013. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the Performance Shares vest, or
the Shares are delivered or cash paid in settlement of the Performance Shares,
or the Participant sells any Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company, its
Subsidiaries or Affiliates, nor the Company’s stock plan administrator
(“Administrator”) is in a position to assure the Participant of a particular
result. Accordingly, the Participant is advised to seek appropriate professional
advice as to how the relevant laws in the Participant’s country of residence
and/or work may apply to the Participant’s situation.
Finally, if the Participant transfers employment after the Date of Grant, or is
considered a resident of another country for local law purposes following the
Date of Grant, the notifications contained herein may not be applicable to the
Participant, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Participant.
Terms and Conditions Applicable to All Non-U.S. Jurisdictions


English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, rules, procedures, forms, notices and legal proceedings entered into,
given or instituted pursuant to the Performance Share, be drawn up in English.
If the Participant has received this Agreement, the Plan or any other Agreement
rules, procedures, forms or documents related to the Performance Share award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control, unless otherwise provided herein.


Compliance with Laws; Repatriation. The Participant agrees, as a condition of
the grant of the Performance Share award, to repatriate all payments
attributable to the Performance Share and/or cash acquired under the Plan
(including, but not limited to, dividends, dividend equivalents (if any), and
any proceeds derived from the sale of the Shares acquired pursuant to the
Agreement) in accordance with all foreign exchange rules and regulations
applicable to the Participant. The Company, Subsidiaries, Affiliates and the
Administrator reserve the right to impose other requirements on the
Participant’s participation in the Plan, on the Performance Shares and on any
Shares acquired or cash payments made pursuant to the Agreement, to the extent
the Company,

16

--------------------------------------------------------------------------------




its Subsidiaries or Affiliates or the Administrator determines it is necessary
or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Finally, the Participant agrees to take any and all actions as may be
required to comply with the Participant’s personal legal and tax obligations
under all laws, rules and regulations applicable to the Participant.


Private Placement. The grant of the Performance Shares is not intended to be a
public offering of securities in the Participant’s country of residence and/or
employment but instead is intended to be a private placement. As a private
placement, the Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the Performance Shares is not
subject to the supervision of the local securities authorities.


Responsibility for Taxes & Withholding. Regardless of any action the Company or
any of its Subsidiaries or Affiliates takes with respect to any or all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or any of its Subsidiaries or Affiliates. The
Participant further acknowledges that the Company and/or its Subsidiaries or
Affiliates (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect to the Performance
Shares, including, but not limited to, the grant, vesting or settlement of the
Performance Shares, the issuance of Shares or cash upon settlement of the
Performance Shares, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends and/or dividend equivalents (if any);
and (2) do not commit to and are under no obligation to structure the terms of
any Award to reduce or eliminate Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant becomes
subject to tax in more than one jurisdiction between the Date of Grant and the
date of any relevant taxable event, the Participant acknowledges that Company
and/or its Subsidiaries or Affiliates may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries or Affiliates to satisfy all Tax-Related Items. In this
regard, the Participant authorizes the Company and/or its Subsidiaries or
Affiliates, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:


(a)
Withholding in Shares to be issued or cash to be paid upon vesting/settlement of
the Performance Shares; or



(b)
Withholding from the Participant’s wages or other cash compensation paid to the
Participant by the Company and/or its Subsidiaries or Affiliates; or



(c)
Withholding from proceeds of the Shares acquired upon vesting/settlement of the
Performance Shares either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Participant’s behalf pursuant to this
authorization).


17

--------------------------------------------------------------------------------






To avoid negative accounting treatment, the Company and/or its Subsidiaries or
Affiliates may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates. If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, the Participant is deemed to have been issued the full
number of Shares attributable to the vested Performance Shares, notwithstanding
that a number of Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.


Finally, the Participant shall pay to the Company and/or its Subsidiaries or
Affiliates any amount of Tax-Related Items that the Company and/or its
Subsidiaries or Affiliates may be required to withhold or account for as a
result of the Participant’s participation in the Plan that cannot be satisfied
by the means previously described. The Company may refuse to issue or deliver
the Shares or the proceeds of the sale of Shares, if the Participant fails to
comply with the Participant’s obligations in connection with the Tax-Related
Items.


Terms and Conditions Applicable to Australia


Securities Law Notice. If the Participant acquires Shares under the Plan and
offers such Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.
Participant should obtain legal advice as to his or her disclosure obligations
prior to making any such offer.
Terms and Conditions Applicable to Canada


Use of English Language. The parties acknowledge that it is their express wish
that the present Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.


Resale Restriction. The Participant is permitted to sell the Shares acquired
upon vesting through the designated broker appointed under the Plan, provided
the resale of Shares acquired under the Plan takes place outside of Canada
through the facilities of the stock exchange on which the Shares are listed. The
Shares are currently listed on the New York Stock Exchange.


Termination Date. The Participant ceases to be employed with the Company or its
Subsidiaries or Affiliates on the later of (i) the date that is the last day of
any statutory notice of termination period applicable to the Participant
pursuant to applicable employment standards legislation, and (ii) the date that
is designated by the Company or any Subsidiary or Affiliate as the last day of
the Participant’s employment with the Company or any Subsidiary or Affiliate.
The date that the Participant ceases to be employed by the Company, Subsidiary
or Affiliate specifically does not mean the date on which any period of
reasonable notice that the Company or any Subsidiary or Affiliate may be
required at law to provide to the Participant expires.


Performance Shares Payable Only in Shares. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement, the grant of Performance
Shares does not provide any

18

--------------------------------------------------------------------------------




right for the Participant to receive a cash payment, and the Performance Shares
are payable in Shares only.


Terms and Conditions Applicable to Chile


Private Placement. In accordance with Circular 99 of 2001, from Chile’s
Superintendence of Securities, the grant of the Performance Shares hereunder is
not intended to be a public offering of securities in Chile but instead is
intended to be a private placement. As a private placement, the Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities, and the Plan is not subject to the supervision of the
local securities authorities.


Terms and Conditions Applicable to China


Award Conditioned on Satisfaction of Regulatory Obligations. If the Participant
is a national of the Peoples’ Republic of China (“PRC”), the grant of
Performance Shares is conditioned upon the Company securing all necessary
approvals from the PRC State Administration of Foreign Exchange (“SAFE”) to
permit the operation of the Plan and the participation of PRC nationals employed
by the Company or its Subsidiaries, as determined by the Company in its sole
discretion.


Settlement in Cash. Notwithstanding any provision in the Agreement or Plan to
the contrary, Performance Shares will be settled in the form of a local cash
payment unless, at the time of delivery, Share settlement does not trigger the
need for any approval from and/or filing with SAFE.    


Terms and Conditions Applicable to Japan


No country specific terms and conditions for Japan.



19